UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 8, 2013 SCG FINANCIAL ACQUISITION CORP. (Exact Name of Registrant as Specified in Charter) Delaware 001-35534 27-4452594 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 615 N. Wabash Ave. Chicago, IL (Address of Principal Executive Offices) (Zip Code) (312) 784-3960 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Forward-Looking Statements In addition to historical information, this Current Report on Form 8-K (including the Exhibits hereto and the information incorporated by reference herein) may contain a number of forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Words such as anticipate, believe, continue, could, estimate, expect, intend, may, might, plan, predict, potential and should, as they relate to SCG Financial Acquisition Corp., a Delaware corporation (
